Title: From Thomas Jefferson to James Madison, 3 May 1826
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello.
May 3. 26.
I have percieved in some of our Professors a disinclination to the preparing themselves for entering on the branches of science with which they are charged additionally to their principal one. I took occasion therefore lately to urge one of them (Dr Emmet) to begin preparations for his Botanical school, for which the previous works necessary furnished unoffensive ground. his answer confirming my doubts, gave me a favorable opportunity of going into explanations which might be communicated to the others also without umbrage to them. the case being fundamentally interesting to our institution, and lest any thing further should grow out of it, I pray you to read and return me the inclosed letters, and if you can suggest any thing either corrective or additional, to do so. I am anxious you should be intimately possessed of whatever material passes here, as a more peculair attention to it must ere long devolve on you.In comparison of my sufferings of the last year, my health, altho’ not restored, is greatly better. could I be permitted to employ myself in what would be most agreeable to myself, which would be the passive occupation of reading, I should probably wear on intolerable ease and tranquility. but the unceasing drudgery of writing keeps me in unceasing pain and peevishness. I must still however rest on the hitherto illusive hope that the discretion of those who have no claims upon me, will at length advert to the circumstances of my age and ill health, and feel the duty of sparing both. the correspondence of my bosom-friends in still very dear, and welcome, and consolatory. yours among the most, being ever, and the most affectionately yoursTh: Jefferson